IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                      Assigned March 21, 2012

 ROBES P. JEAN PHILIPPE a/k/a JOHNNY RALONE et al. v. JHULIANA
                          LOPEZ et al.

                      Appeal from the Circuit Court for Davidson County
                          No. 07C248     Barbara N. Haynes, Judge


                    No. M2012-00478-COA-R3-CV - Filed March 21, 2012


The appellants have filed notices of appeal from a final judgment purportedly entered on
February 25, 2011. Because the appellants did not file their notices of appeal with the trial
court clerk within the time permitted by Tenn. R. App. P. 4(a), we dismiss the appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

F RANK G. C LEMENT, J R., J., A NDY D. B ENNETT, J., and R ICHARD H. D INKINS, J.

Johnny Ralone and July Vaudreuil, Nashville, Tennessee, Pro Se.

David Willard Longley, Brentwood, Tennessee, for the appellees, Jhuliana Lopez, Sergio
Lopez, and Isela Lopez.

                                    MEMORANDUM OPINION 1

       This appeal involves an action brought in the Circuit Court for Davidson County by
Johnny Ralone and July Vaudreuil. The trial court entered a final judgment dismissing the
case in its entirety on December 10, 2010. In January of 2011, Mr. Ralone and Ms.
Vaudreuil submitted proposed orders for the trial judge’s signature. The trial court held a
hearing on February 25, 2011. However, the trial court determined that the case had been

       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
dismissed and declined to enter any additional orders. Nearly a year later, on February 16,
2012, Mr. Ralone and Ms. Vaudreuil filed notices of appeal from a final judgment
purportedly entered on February 25, 2011.

        Tenn. R. App. P. 4(a) requires that a notice of appeal be filed with and received by the
trial court clerk within thirty (30) days after entry of the order appealed. Regardless of
whether the final judgment was entered on December 10, 2010, or February 25, 2011, the
notices of appeal are untimely. On March 9, 2012, this court ordered Mr. Ralone and Ms.
Vaudreuil to show cause why the appeal should not be dismissed for failure to file a timely
notice of appeal. Mr. Ralone and Ms. Vaudreuil have filed a response stating various reasons
for the delay and setting forth the merits of their case. The response, however, fails to show
good cause why the appeal should not be dismissed. The thirty-day time limit for filing a
notice of appeal is mandatory and jurisdictional. Albert v. Frye, 145 S.W.3d 526, 528
(Tenn.2004); Binkley v. Medling, 117 S.W.3d 252, 255 (Tenn. 2003). This court can neither
waive nor extend the time period. Tenn. R. App. P. 2 and 21(b); Flautt & Mann v. Council
of City of Memphis, 285 S.W.3d 856, 869 (Tenn. Ct. App. 2008); Jefferson v. Pneumo Serv.
Corp. 699 S.W.2d 181, 184 (Tenn. Ct. App. 1985). The failure to file a timely notice of
appeal deprives this court of jurisdiction to hear the matter. Flautt & Mann v. Council of City
of Memphis, 285 S.W.3d at 869.

       The appeal is hereby dismissed for failure to file a timely notice of appeal. The costs
are taxed to Mr. Ralone and Ms. Vaudreuil for which execution, if necessary, may issue.


                                                                  PER CURIAM




                                              -2-